FILED
                             NOT FOR PUBLICATION
                                                                            NOV 28 2018
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


PARDEEP SINGH,                                   No.    16-71107

               Petitioner,                       Agency No. A200-989-088

          v.
                                                 MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

               Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                      Argued and Submitted November 13, 2018
                              San Francisco, California

Before: FISHER and M. SMITH, Circuit Judges, and BUCKLO, District Judge.**

      Pardeep Singh petitions for review of a decision by the Board of

Immigration Appeals denying his applications for asylum, withholding of removal,

humanitarian asylum and protection under the Convention Against Torture (CAT).



      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The Honorable Elaine E. Bucklo, United States District Judge for the
Northern District of Illinois, sitting by designation.
We have jurisdiction under 8 U.S.C. § 1252, and we grant in part and deny in part

Singh’s petition.

      1.     We lack jurisdiction to review the denial of Singh’s claims for asylum

and withholding of removal because Singh has not “exhausted all administrative

remedies available.” 8 U.S.C. § 1252(d)(1). Singh argues the Board erred by

failing to analyze whether he could safely and reasonably relocate within India,

given his intention to engage in political activity. Because he did not present this

argument in the administrative proceedings, we cannot consider it. See Figueroa v.

Mukasey, 543 F.3d 487, 492 (9th Cir. 2008).

      2.     The Board did not abuse its discretion in denying Singh humanitarian

asylum because he failed to demonstrate sufficiently severe past persecution. See

Vongsakdy v. INS, 171 F.3d 1203, 1205 (9th Cir. 1999). Nor did the Board abuse

its discretion in providing a brief explanation for denying relief. The Board’s

decision enables us to determine that it heard, considered and decided the

humanitarian asylum claim. See Marcu v. INS, 147 F.3d 1078, 1082-83 (9th Cir.

1998).

      3.     Finally, the government argues Singh did not exhaust his CAT claim

because it was insufficiently presented to the Board. But Singh raised the claim in

the title page, introduction and conclusion of his appellate brief and presented


                                           2
argument in the brief that supported the claim. This was sufficient for exhaustion.

See Figueroa, 543 F.3d at 492. Because the Board concluded Singh had not

appealed the CAT claim, it did not consider whether Singh had established it was

more likely than not he would be tortured if returned to India. See 8 C.F.R.

§ 1208.16(c)(2). We remand to the Board to make this determination in the first

instance. See INS v. Ventura, 537 U.S. 12, 16-17 (2002).

      Each party shall bear its own costs on appeal.

      PETITION DENIED in part; GRANTED in part; REMANDED.




                                         3